THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

 

RESTATED CONVERTIBLE GRID PROMISSORY NOTE


(the "Note")



February 20, 2001

WHEREAS:

A. Corvan Ltda. (the "Lender") has agreed to loan to InternetStudios.com, Inc.
of 1351 4th Street, Suite 227, Santa Monica, California 90401, a Nevada
corporation (the "Maker"), up to US$23,000 (the "Loan"); and

B. The Lender will make advances to the Maker from time to time in respect of
the Loan.

FOR VALUE RECEIVED, the Maker hereby promises to pay UPON DEMAND to the order of
the Lender at Apdo 695 - 1007, Central Colon, San Jose, Costa Rica or at such
other address as the Lender may in writing advise the Maker, the unpaid
principal balance of all advances made by the Lender to the Maker under the Loan
as recorded by the Lender on the grid or grids attached hereto (the "Grid"),
without interest.

1. Conclusiveness of Grid. The Grid shall, in the absence of manifest error,
constitute conclusive proof of the amounts and dates of all advances and
repayment of principal in respect of the Loan.

2. No Interest. The principal balance of this Note outstanding from time to time
shall not bear interest.

3. Waiver. The Maker hereby waives presentment, demand, notice, protest, and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, and assent to extensions of the time
of payment or forbearance or other indulgence without notice. No delay or
omission of Lender in exercising any right or remedy hereunder shall constitute
a waiver of any such right or remedy. Acceptance by Lender of any payment after
demand shall not be deemed a waiver of such demand. A waiver on one occasion
shall not operate as a bar to or waiver of any such right or remedy on any
future occasion.

4. Conversion. At the election of the Lender (in the Lender's sole discretion)
and upon delivery to the Maker of a written notice (a "Conversion Notice"), all
of the outstanding principal amount of this Note shall be converted into common
shares in the capital of the Maker at a conversion price to be negotiated by the
Lender and the Maker, acting reasonably, at such time of conversion.

5. Delivery of Share Certificates Upon Conversion. In the event that Lender
elects to convert the outstanding principal as provided above, the Maker shall
deliver to the Lender the common shares into which such amount is convertible
hereunder within fourteen (14) days from the date of the applicable Conversion
Notice.

6. Prepayment by Maker. The Maker may, at any time and from time to time, prepay
all or any part of the amount owing hereunder without notice, penalty or bonus.

7. Agreements of Lender. In the event that the Lender elects to convert the
outstanding principal as provided above, the Lender agrees to execute such
mutually acceptable documents, including a subscription agreement, as the Maker
shall reasonably request to ensure compliance with applicable laws, including
U.S. federal, state and applicable Canadian securities laws. The obligations of
the Maker to issue securities to the Lender hereunder shall be contingent upon
Lender's execution of such documents.

8. Applicable Law. The provisions of this Note shall be governed by, and
construed and enforced in accordance with, the substantive laws of the State of
California, excluding the body of law relating to choice of laws.

9. Time. Time is of the essence of this Note.

IN WITNESS WHEREOF, the parties have executed this Note on the date written
above.

INTERNETSTUDIOS.COM, INC.



Per: /s/ Mark Rutledge

Authorized Signatory



CORVAN LTDA.



Per: /s/ Roxanna Sofia Lao

Authorized Signatory



GRID OF LOANS AND PAYMENTS


Date

Amount of
Advance

Amount of
Principal
Payment

Unpaid Principal
Balance

Entry
Made By

February 20, 2001

US$ 5, 728.00

 

 

 

February 23, 2001

US$ 8,182.86

 

 

 

February 27, 2001

US$ 1,640.99

 

 

 

March 22, 2001

US$ 7,209.14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

